PER CURIAM.
The Department of Children and Families petitions for certiorari review of an order that it characterizes as sua sponte reopening an adjudicatory hearing in a dependency matter after a final order was rendered and no appeal of that order was taken. We conclude that petitioner has failed to show that at this point, the order will result in a harm not remediable on appeal, and therefore DENY the petition without reaching the merits. See AVCO Corp. v. Neff, 30 So.3d 597 (Fla. 1st DCA 2010) (to grant certiorari relief, court is required to first determine whether petitioner has shown an irreparable harm before determining whether the trial court departed from the essential requirements of law).
WOLF, THOMAS, and CLARK, JJ., concur.